Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 December 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicant’s election without traverse of Group II (claims 7-10) in the reply filed on 13 May 2022 is acknowledged.

Status of Application
3.	The instant application was filed 6 November 2020.  Claims 7-10 are currently pending. Claims 1-6 and 11-20 are cancelled.  Claims 7-10 are examined on the merits within. 

Claim Rejections – 35 U.S.C. 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Regarding instant claim 7, the phrase “TPA” is not defined by the claim nor does the specification provide a standard for ascertaining the requisite metes and bounds, thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

7.	Regarding instant claim 7, the claims do not comprise “and” or “or” connecting the listed steps.  Therefore it is unclear if all of the steps are required or if they are optional.  Clarification is requested. 

8.	Regarding instant claim 8, the claims do not comprise “and” or “or” between the components of the composition.  Therefore it is unclear if all of the components are required or if they are optional.  Clarification is requested. 

9.	Regarding instant claim 9, the claims do not comprise “and” or “or” between the components listed.  Therefore it is unclear if all of the components are required or if they are optional.  Clarification is requested. 

10.	Regarding instant claim 10, the claim recites “wherein the TPA contains Aloe vera obtained from an Aloe plant of the species Aloe vera, Aloe viridiflora, Aloe excelsa, Aloe thraskii, and Aloe namibensis.”  It is unclear if the claim intends to recite that the Aloe vera present comes from all five sources or if the Aloe vera comes from any one of those five sources.  Clarification is requested. 

Claim Rejections – 35 U.S.C. 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strawfield (2017).
	Strawfield teaches removing hair around the wound followed by application of an antimicrobial ointment to the wound.  The ointment is applied until skin is healed.  Broad spectrum topical antibiotics are best like those containing bacitracin, neomycin, and polymyxin B.  Bacitracin is a sulfur containing compound.  See page 2. 
	It would have been well within the purview of the skilled artisan as of the effective filing date of the invention to check the medical records of an animal prior to providing medical treatment.  In addition, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to measure a wound prior to adding ointment to ensure enough medicament has been administered without administering too much and wasting the product.  It would have been well within the purview of the skilled artisan to apply the ointment daily until the wound is healed.  

13.	Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strawfield in view of Coley (U.S. Patent Application Publication No. 2011/0165276) and Mila-Kierzenkowska et al. (J. Anthropod-Borne, Dis, 2017). 
	Strawfield teach removing hair around the wound followed by application of an antimicrobial ointment to the wound.  The ointment is applied until skin is healed.  Broad spectrum topical antibiotics are best like those containing bacitracin, neomycin, and polymyxin B.  Bacitracin is a sulfur containing compound.  See page 2. 
	Strawfield do not teach a composition comprising Aloe vera, sulfur and a hydrocarbon polymer.
	Coley teach a composition comprising a solvent, aloe vera and sulfur.  See abstract.  The solution can alleviate pain and rapidly progress healing time of burns on the skin.  See abstract.  Aloe refers to Aloe Vera or extracts of the Aloe Vera.  See paragraph [0027]. The composition forms a gel or paste that can be spread across the damaged area. See paragraph [0036]. 
	Mila-Kierzenkowska et al. teach treatment of scabies using a sulfur ointment.  See Title. Measurements were taken after 7 days, 14 days, and one month of treatment.  See Figure 2. Mila-Kierzenkowsk et al. state that Sarquie et al. evaluated the therapeutic regimen of 8% and 10 % topical sulfur in petrolatum ointment for single day and three successive days, with three successive days having a better response.  See page 6. 
	It would have been well within the purview of the skilled artisan as of the effective filing date of the invention to check the medical records of an animal prior to providing medical treatment.  In addition, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to measure a wound prior to adding ointment to ensure enough medicament has been administered without administering too much and wasting the product.  It would have been well within the purview of the skilled artisan to apply the ointment daily until the wound is healed up to a month, as taught by Mila-Kierzenkowska which shows that sulfur treatment cured 100% of patients after one month of treatment.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a combination of Aloe Vera, hydrocarbon polymer and sulfur because Strawfield teaches effective antibiotic ointments comprising sulfur, Coley teaches the additional benefit of Aloe Vera in wound healing by increasing growth and effectiveness of skin fibroblasts which allow skin to grow back and heal the site (see paragraph [0008]), and Mila-Kierzenkowska et al. teach hydrocarbon polymers (i.e., petrolatum) are known effective delivery vehicles for sulfur ointments in wound treatment.  It would have been well within the purview of the skilled artisan to modify the amounts of each ingredient to formulate the optimal composition dependent on the desire antibacterial effect.  

Conclusion
14.	No claims are allowed at this time.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA WORSHAM/Primary Examiner, Art Unit 1615